DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03 March 2022.  These drawings are approved.

Claim Objections
The previous rejections of claims 1, 13, and 20 have been overcome by the response filed 03 March 2022, wherein Applicant inserted –assembly—for each occurrence of “array.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of commonly owned Application No. 16/736,035 (now allowed) in view of Pichlmaier (US Patent Application Publication No. 2016/0039480 A1).
Application ‘035 teaches all of the features of the claimed invention with the exceptions of a sensor assembly and a control unit as claimed.  Pichlmaier ‘480 discloses a system comprising:
regarding claims 1, 13 and 20,
a sensor assembly (including pressure sensor(s) in a hydraulic circuit per paras. 0017 and 0061 identifying torque at a front axle and at the rear axle of the vehicle; Fig. 2); and
a control unit (para. 0050) comprising a processor (27), and communicatively coupled with sensor assembly to receive data indicative of the torque (paras. 0051, 0061) at the front axle and at the rear axle from the sensor assembly, the control unit generating vertical load adjustment data to adjust the vertical load actuator based at least upon the data received from the sensor assembly (paras. 0003, 0009, 0026);
regarding claims 2, 14 and 20,
	the sensor assembly (further including sensors 37 per para. 0052) further identifying one or more of:
a draft load applied by the implement to the vehicle (suggested by para. 0052);
a depth of cut applied by the implement to the ground;
a vertical load applied to the vertical load member (para. 0052); and
a position of the vertical load member (suggested by para. 0052);
regarding claims 3, 14 and 20,
the control unit further receiving data from the sensor assembly (via processor 27) indicative of one or more of:
a draft load applied by the implement to the vehicle (para 0051);
a depth of cut applied by the implement to the ground;
a vertical load applied to the vertical load member (para. 0051); and
a position of the vertical load member (para. 0051);
regarding claims 4, 14 and 20,
the sensor assembly further identifying traction slippage of tires or tracks at respective axles with respect to the ground (para. 0025-0026);
regarding claims 5, 14 and 20,
the control unit further receiving data from the sensor assembly indicative of traction slippage of tires or tracks at respective axles with respect to the ground (para. 0025);
regarding claims 6, 15 and 20,
the control unit determining that the traction slippage at one of the axles is outside a predetermined traction slippage threshold and generating vertical load adjustment data that results in the vertical load actuator adjusting the vertical load member to adjust the traction slippage at the one axle (para. 0026); and
regarding claims 11, 19 and 20,
	the control unit receiving data indicative of a desired ground depth of a ground-working portion of the implement, and the control unit:
determining that a combination of the front axle torque and the rear axle torque is greater than a torque threshold and generating vehicle speed adjustment data indicative of a reduction in vehicle speed; and
determining that a combination of the front axle torque and the rear axle torque is less than a torque threshold and generating vehicle speed adjustment data indicative of an increase in vehicle speed (paras. 0057, 0067, and 0068).

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hitch assembly claimed by copending application no. ‘035 such that it would have further comprised a sensor assembly and control unit as suggested by Pichlmaier ‘480.  The motivation would have been to include means for monitoring and controlling vehicle performance while towing an implement. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive.
The examiner notes initially that Applicants’ arguments are not fully responsive to the Office action mailed 08 December 2021 because they fail to identify differences between the prior art and the invention as claimed in the instant application.  For example, Pichlmaier ‘480 discloses a sensor assembly in paragraphs 0017 and 0061.  Applicants fail to explain how the prior art sensor assembly differs from the sensor assembly recited in claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
16 May 2022